Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
DETAILED ACTION
This action is in response to papers filed May 28, 2021.  A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on May 28, 2021 has been entered. 
Claims 49-54 are currently pending. Claims 49 has been amended and claims 47-48 and 55 have been canceled by Applicants’ amendment filed on 5/28/2021.  No claims were newly added.
The terminal disclaimers filed on 5/28/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of the full statutory term of U.S. Patent No. 5,130,242 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
Applicant’s representative was contacted on June 10, 2021 and emailed a proposed amendment to claim 49 to set forth the claims filed on 5/28/2021in condition for allowance.
Authorization for the examiner’s amendment was given in a telephone interview with 
Xi Chen on June 15, 2021.

EXAMINER’S AMENDMENT
In the claims
Claim 49 has been amended

Claim 49 has been rewritten as follow: 

49) A blended oil composition comprising a vegetable oil and a microbial oil comprising a polyunsaturated fatty acids (PUFA) fraction produced from a single isolated strain of thraustochytrid microorganism, wherein said PUFA fraction comprises a triacylglycerol fraction which is at least 10% by weight of said PUFA fraction, wherein at least 12% by weight of the fatty acids in the triacylglycerol fraction is eicosapentaenoic acid (EPA), wherein at least 25% by weight of the fatty acids in the triacylglycerol fraction is docosahexaenoic acid (DHA), and wherein less than 5% by weight of the fatty acids in the triacylglycerol fraction is arachidonic acid (ARA), wherein said thraustochytrid microorganism is of the genus Schizochytrium or Thraustochytrium, and wherein said refined oil further comprises an effective amount of at least one added antioxidant to provide oxidative stability.
Reasons for Allowance
The prior art of record does not teach or suggest a refined oil comprising a vegetable oil and a microbial oil comprising a polyunsaturated fatty acids (PUFA) fraction as claimed. 
As applicants alleges, claim 49 is claiming a blend of vegetable oil and microbial oil so blended oil reflects better of the claimed composition. In the specification, such as para [0071], final oil is defined as a mixture of vegetable oil and microbial oil. So is in Example 5. 
Moreover, the applicant is on record as stating that a vegetable oil can only be produced by blending a microbial oil with vegetable oil such as canola oil, coconut oil, palm kernel oil, plant oil, and others. See page 6 of Applicants’ remarks filed on 9/22/2020 stating, “Since plant in nature does not produce polyunsaturated fatty acids (PUFA) oil, such as vegetable oil comprising a PUFA oil does not exist in nature but has to be produced by human beings. PUFA oil can only be produced by microorganism such as microalgae or extracted from fish which eats microalgae. A vegetable oil comprising a PUFA oil can only be produced by either blending microbial PUFA oil or fish oil with vegetable oil, or by a plant which has been genetically inserted with a heterologous microbial PUFA synthase genes. Both of these processes involves human hands.(page 6 of Applicants’ remarks filed on 9/22/2020). See also claim 5 of US Patent 10,253,132 for various types of vegetable oils.
The applicant is also on record as stating that “Apt [US Pub 2010/0239533; filing priority March 19, 2009] teaches a microbial oil which has a high %DHA in TGA fraction but low in EPA fraction (less than 10%). In contrast, the % EPA in TAG fraction as recited in Claim 47 is “at least 20%” and the %EPA in TAG fraction as recited in Claim 49 is “at least 12%”. Both are higher than the one disclosed in Apt.” (page 7, of Applicants’ remarks filed on 9/22/2020).

Applicants’ remarks filed on 11/13/2015 for parent application 12/729,013 are also noted:
	“The present application and U.S. Application No. 13/151014 are directed to two different strains and thus two different inventions. For example, the present invention is directed to a newly isolated microorganism of the species Schizochytrium sp. deposited under ATCC Accession No. PTA-10208 (see paragraph [0040] of the Specification). In contrast, U.S. Application No. 13/151,014 is directed to a microbial oil extracted from another Schizochytrium sp. species deposited under ATCC Accession No. PTA-9695. As shown in the table below, the PUFA oil profiles, including the docosahexaenoic acid (DHA) content in TAG fraction, the eicosapentaenoic acid (EPA) content in TAG fraction, the docosahexaenoic acid n-6 (DPA n-6) content in TAG fraction, and the arachidonic acid (ARA) content in TAG fraction, are all significantly different between the oils extracted from the two strains.”


    PNG
    media_image1.png
    271
    729
    media_image1.png
    Greyscale

Response to arguments
Withdrawn objections/ Rejections in response to Applicants’ arguments or amendments
                                      Obviousness Type Double Patenting
In view of Applicants’ amendment and remarks stating “Claim 1 of US 8,207,363 does not mention eicosapentaenoic acid  (EPA) which is the key component of the claimed microbial oil. Claim 1 of US 8,207,363 only mentioned docosahexaenoic acid (at least 50%), docosapentaenoic acid n-6 (between 0.5% and 6%), and heptadecanoic acid (5% or less)”, the rejection of claims 49-54 on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-15 of US Patent 8,207,363 in view of Barclay et al (US Patent 5,130,242; hereafter US’242) has been withdrawn. 
Claim Rejections - 35 USC § 101
In view of applicants’ amendment of claims 49, the rejection of claims 49-54 under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e. a law of nature, a nature phenomenon) has been withdrawn. 
                                                   Claim Rejections - 35 USC § 103 	In view of Applicants’ amendment of claims 49 and cancelation of claims 47-48 and 55, the rejection of claims 47-48 and 55 under Barclay et al (US Patent 5,130,242) in view of  Apt et al., (US Pub 2010/0239533; filing priority March 19, 2009) is rendered moot. 
***
 	In view of Applicants’ amendment of claims 49 and cancelation of claims 47-48 and 55, the rejection of claims 49-55 under 35 U.S.C. 103(a) as being unpatentable over Barclay et al (US Patent 5,130,242)  and  Dueppen et al.,  (US Pub 2005/0115897; of record) as evidenced by Pickova et al (1997; Can J Aquat Sci pp. 2410-2416; of record) has been withdrawn. 
Conclusion
Claims 49-54 are allowable.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Maria G Leavitt whose telephone number is (571)272-1085.  The examiner can normally be reached on 8:30 am -5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Babic can be reached on 5712728507.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MARIA G LEAVITT/ Primary Examiner, Art Unit 1633